           Case 17-32878-KRH                         Doc          Filed 07/12/19 Entered 07/12/19 09:26:00                                 Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                Document      Page 1 of 7
Debtor 1                 %HYHUOXP0DULH/XFDV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI9LUJLQLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                     

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                             
                                                                                                                                            _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                               page 1
                     %HYHUOXP0DULH/XFDV                                                             
            _____BB_________________________________________________
      Debtor 1
      Case 17-32878-KRH  Middle NameDoc Filed
                                             Last Name07/12/19   Entered 07/12/19        09:26:00           Desc Main
                                                                              Case number (LINQRZQ) ______________________
            First Name
                                              Document             Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/John Tamburo
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    07/12/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Tamburo, John                                                              VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
          Case 17-32878-KRH           Doc       Filed 07/12/19           Entered 07/12/19 09:26:00        Desc Main
                       UNITED STATES   BANKRUPTCY
                                 Document Page 3 of 7 COURT
                                                      Eastern District of Virginia


                                                  Chapter 13 No. 1732878
                                                  Judge: Kevin R. Huennekens

In re:
Beverlum Marie Lucas
                                         Debtor s 

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before July 15, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Beverlum Marie Lucas
                                   1324 East Valor Drive

                                   Petersburg VA 23803



                                  %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Debtor’s Attorney:                %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Christopher John Flynn
                                   Boleman Law Firm
                                   PO Box 11588

                                   Richmond VA 23230


                                  %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Trustee:                          %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   Suzanne E. Wade
                                   Trsutee
                                   P.O. Box 1780

                                   Richmond VA 23218-1780

                                                         /s/John Tamburo
                                                         @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                          VP Loan Documentation
                                                          Wells Fargo Bank, N.A.
         Case 17-32878-KRH                   Doc       Filed 07/12/19          Entered   07/12/19
                                                                                     Escrow          09:26:00
                                                                                                Review   StatementDesc Main
                                                      Document
                                 Return Mail Operations                      Page 4 ofFor7 informational purposes only
                                 PO Box 14547
                                 Des Moines, IA 50306-4547                              Statement Date:                                    July 9, 2019
                                                                                        Loan number:
                                                                                        Property address:
                                                                                            1324 EAST VALOR DRIVE
                                                                                            PETERSBURG VA 23803-4660



                                                                                        Customer Service
                                                                                            Online                           Telephone
                                                                                            wellsfargo.com                   1-800-340-0473
          BEVERLUM M LUCAS
                                                                                            Correspondence                   Hours of operation
          1324 EAST VALOR DRIVE                                                             PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          PETERSBURG VA 23803                                                               Des Moines, IA 50306
                                                                                            To learn more, go to:
                                                                                            wellsfargo.com/escrow


                                                                                               We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.

These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                         The escrow account has an overage of
Here’s what we found:                                                                                 $176.83
  • Required minimum balance: The escrow account balance is projected to be
     above the required minimum balance. This means there is an overage.

If payments required under the bankruptcy plan have not been made, any escrow
overage will be held in the escrow account.

  •   Payments: As of the September 1, 2019 payment, the contractual portion of
      the escrow payment increases.



  Part 1 - Mortgage payment
   New Payment                   The new total payment will be $696.25
                                  Previous payment through New payment beginning with
                                  08/01/2019 payment date   the 09/01/2019 payment

 Principal and/or interest                  $537.09                   $537.09                       No action required
 Escrow payment                              $159.15                  $159.16
                                                                                         Starting September 1, 2019 the new contractual
 Total payment amount                      $696.24                   $696.25             payment amount will be $696.25




See Page 2 for additional details.
                                                                                                                                             Page 2 of 3
        Case 17-32878-KRH                   Doc        Filed 07/12/19 Entered 07/12/19 09:26:00    Desc Main
                                                                                              Loan Number:
                                                       Document      Page 5 of 7
    Part 2 - Payment calculations
You have an overage of $176.83. For the past review period, the projected amount of your escrow items was $1,909.97. For the coming year, the
projected amount to be paid from your escrow is $1,909.97.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                   07/17 - 06/18     03/18 - 02/19       09/18 - 07/19   09/19 - 08/20
                                                                                                                      # of               escrow
                                     (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                     months              amount

Property taxes                          $1,225.80          $1,225.80         $1,225.80       $1,225.80        ÷         12       =          $102.15
Property insurance                        $684.00            $684.17           $684.17         $684.17        ÷         12       =            $57.01
Total taxes and insurance               $1,909.80          $1,909.97         $1,909.97       $1,909.97        ÷         12       =          $159.16
Escrow shortage                             $0.00             $10.68            $0.00            $0.00

Total escrow                            $1,909.80          $1,920.65         $1,909.97       $1,909.97                                      $159.16


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance December, 2019                                 $495.15            table)

Minimum balance for the escrow account†                              -          $318.32           (Calculated as: $159.16 X 2 months)


Escrow overage                                                      =           $176.83


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
           Case 17-32878-KRH                   Doc        Filed 07/12/19 Entered 07/12/19 09:26:00 Desc Main Page 3 of 3
                                                          Document      Page 6 of 7              Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from September, 2019 to August, 2020
                                           What we
               Payments to                 expect to                                                                Projected escrow        Balance required
Date             escrow                     pay out        Description                                                  balance              in the account
Aug 2019                                                   Starting balance                                               $1,155.58                    $978.75
Sep 2019               $159.16                 $306.45     CITY OF PETERSBURG (S)                                         $1,008.29                    $831.46
Oct 2019               $159.16                   $0.00                                                                    $1,167.45                    $990.62
Nov 2019               $159.16                   $0.00                                                                    $1,326.61                   $1,149.78
Dec 2019               $159.16                 $306.45     CITY OF PETERSBURG (S)                                         $1,179.32                   $1,002.49
Dec 2019                $0.00                   $684.17     NATIONWIDE                                                     $495.15                     $318.32
Jan 2020               $159.16                   $0.00                                                                     $654.31                     $477.48
Feb 2020               $159.16                   $0.00                                                                     $813.47                     $636.64
Mar 2020               $159.16                 $306.45     CITY OF PETERSBURG (S)                                          $666.18                     $489.35
Apr 2020               $159.16                   $0.00                                                                     $825.34                     $648.51
May 2020               $159.16                   $0.00                                                                     $984.50                     $807.67
Jun 2020               $159.16                 $306.45     CITY OF PETERSBURG (S)                                          $837.21                     $660.38
Jul 2020               $159.16                   $0.00                                                                     $996.37                     $819.54
Aug 2020               $159.16                   $0.00                                                                    $1,155.53                    $978.70

Totals            $1,909.92                   $1,909.97



  Part 4 - Escrow account history
Escrow account activity from September, 2018 to August, 2019
                       Deposits to escrow                     Payments from escrow                                                    Escrow balance
   Date       Actual      Projected Difference            Actual   Projected Difference              Description          Actual         Projected Difference
Sep 2018                                                                                         Starting Balance           $658.52        $978.60        -$320.08
Sep 2018         $0.00           $159.15      -$159.15     $306.45       $306.45        $0.00    CITY OF PETERSBURG (S)     $352.07        $831.30        -$479.23

Oct 2018       $160.04           $159.15        $0.89        $0.00            $0.00     $0.00                                $512.11       $990.45        -$478.34

Nov 2018       $160.04           $159.15        $0.89      $684.17            $0.00    $684.17   NATIONWIDE                 -$12.02       $1,149.60      -$1,161.62

Dec 2018       $318.30           $159.15       $159.15     $306.45       $306.45        $0.00    CITY OF PETERSBURG (S)       -$0.17     $1,002.30       -$1,002.47

Dec 2018         $0.00            $0.00         $0.00        $0.00       $684.00      -$684.00   NATIONWIDE                   -$0.17       $318.30         -$318.47

Jan 2019         $0.00           $159.15      -$159.15       $0.00            $0.00     $0.00                                 -$0.17       $477.45         -$477.62

Feb 2019       $336.30           $159.15       $177.15       $0.00            $0.00     $0.00                               $336.13        $636.60        -$300.47

Mar 2019        $159.15          $159.15        $0.00      $306.45       $306.45        $0.00    CITY OF PETERSBURG (S)     $188.83        $489.30        -$300.47

Apr 2019        $159.15          $159.15        $0.00        $0.00            $0.00     $0.00                               $347.98        $648.45        -$300.47

May 2019        $159.15          $159.15        $0.00        $0.00            $0.00     $0.00                               $507.13        $807.60        -$300.47

Jun 2019        $159.15          $159.15        $0.00      $306.45       $306.45        $0.00    CITY OF PETERSBURG (S)     $359.83        $660.30        -$300.47

Jul 2019       $636.60           $159.15      $477.45        $0.00            $0.00     $0.00                               $996.43        $819.45         $176.98
(estimate)

Aug 2019        $159.15          $159.15        $0.00        $0.00            $0.00     $0.00                              $1,155.58       $978.60         $176.98
(estimate)

Totals        $2,407.03      $1,909.80        $497.23     $1,909.97    $1,909.80         $0.17




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 17-32878-KRH   Doc   Filed 07/12/19 Entered 07/12/19 09:26:00   Desc Main
                          Document      Page 7 of 7
